Title: To James Madison from Francis André, 25 March 1794
From: André, Francis
To: Madison, James


Sir
Philadelphia, March 25th. 1794.
I Read over with attention, your Speeches in Support of your Resolutions, & those of sundries against them, amongst the Chief’s reasons alledged, for their voting against them, the Strongest, & most unanswerable were—
Mr. Smith of (S C) says they would affect materially those States, where manufactures had not made any great progress, & who had the more Bulky Articles of Exportations, that our Commerce yielded almost all the Revenues that flows into our public Coffers, that we must do without many Articles of necessity, we are accustomed to receive from Great Britain, expecially the Southern States, or pay a most exhorbitant price for them, that Credit obtain’d in Great Britain, could not be obtained in other Countries.
Mr. Dexter, says, they Tended only to Tax our own Citizens, to Gratify our passions.
Mr. Eames says, they would affect our Exports.
It appears to me, that if means could be devised to find out a Channel of Trade, that could be carried on without the intervention of G. B, & would supply America with Goods, it would Silance all those objections, & would be more detrimental to G. B. then the Resolutions themselves, as it would have an immediate, & directly Affect their Commerce, which your Resolutions cannot so immediately do, because in paying the Extra Duties, they would Still import from G. B, which would have a direct Tendency to Tax ourselves, but by opening a new Channel of Trade, & supplying America with Goods, without the intervention of G. B., it would be provided with them, paying no higher Duties then now, by which mean we should Reap a double advantage, to pay no dearer for our Goods, & to Suport the Revenues in the Same State they are now in, beside, this plan would not have an hostille appearance, & would not have french, Stampt on the face thereof, as Mr. Eames is pleased to say your Resolutions have. To the Knowledge of every body, many of the Articles Consumed in America, & chiefly in the Southern States, are of the Growth & Manufactures of Germany, &c—such as Glue, Gum, Window Glass, Hemp, flax, Iron, Steel, Platillas Brown Silisia Dowlases, Britanias, Stripes & Checks, Wharendorps, Bed Ticking, Plain & flowerd Lawn, Diaper, Baging, osnaburghs, Ticklenburghs, Russia Sheeting, & Duck—Ravensduck, Hessians; brown Rolls, thread & Cotton Hose, Cambricks & Laces for yr. fine Gentn. & Ladies, thread, flander Cloth, to Supply Irish Linnens, Silks, Tape Ferrets, Ribbons & many other articles too tedious to mention, Printed Callico from Holland, Gand & Antwerp, most of those Articles come here in great quantities thro’. the Channel of Great Britain, because G. B. give the Importers long Credit which the German Cannot aford, the dificulty lay then in the want of Credit, which I think might be obviated. I wish to Communicate to you (not as Legislator) but as good patriot, that wish the good of his Country, a Plan, which I firmly beleive would have the desired Effect, & would hurt G. B. most Sensibly.
In the first place I must give you a Short account of myself, that you may be able to form a Judgment if I am qualified to undertake what I mean to propose. I was Born in france, went to England in 1763. at the Age of 14. was Bound prentice to Silk Weaving, where I Staid 2½ years, then went to Norwich in the Woolen Manufactures of that City, & Staid 4 ½ years, when I had nearly finishd my prenticeship, from thence back to London, Clerk to a Grocer, & soon to Grenada, where I was Clerk for 7 or 8 years to two of the Chiefs Houses of that place, who imported all Kind of Goods from G. B. Then in 1780 I went into Business on my own account, & from 1783 to 1793 I lived in Grenada, S: Pierre W/I., & Cape françois, & dealt in Silisia Goods, thro’. the Medium of Dunkirk, so that I am pretty well acquainted both with English, German, & french Goods. If I had a Capital adequate to the undertaking of what I wish to Communicate to you, I should have Silently operated, but the Smallness of my fortune, not answering such an undertaking as to provide all America with Goods, so as to make G. B. feel we are not insensible of her Ill usage, & that we shall undertake every thing in our power to Exist without her.
If my plan had its full Effect, I would be able to import yearly for twelve Millions of Dollars, worth of Goods into America, without the Concurance of Gr. B. of the Articles which come Chiefly thro’. the Channel of G. B. tho’ the dearest Market for them, by 10 or 15 ⅌C, & I am inclin’d to think, they would come to Market rather Cheaper, then 15 ⅌C then what they do now, they would Save the London Commission, freight, Insurance, Storage & profits, which for Credit are not Small, & would be the means of Cutting off a large & Beneficial Branch of their Business. I would go further, toward hurting the Britons, I would get a list of all Goods, Imported from G B. into America, & all those that could be imitated in Germany, holland & france. I would get them made on such models, that would deceive even our best American Connoisseurs & I am sure as Cheap, if not Cheaper then in England, & Introduce them to my American Customers as English Goods, for we must Confess, that the Americans are so Strongly prejudiced in favour of English Ware, as to think all others are much inferior—to Such a plan I conceive your opponents Could not object, except they Chuse, to thro’ off the mark, & Stick up themselves to be Abators of Britons, it having no hostille appearance, & hope we shall have at least the option, to go to what market we please to purchase.
One thing I must Confess, that I do not see that the plan will be Generally, so favorable to Exportation, as to importation, but I am in great hopes (that as G. B. do not Consume all her Imports from America) I shall in the Course of my Travels, be able to discover in what Channels flows her overplus. I am Certain Dunkirk will take off our Hands, a vast quantity of our Tobacco, which I am almost sure to Convey there in Safety, tho’ we should have a War with G. B. I Know many Articles of American produce could be Sold in many part of France, where American Ships never went, which are suply’d by Similar Articles from the North of Europe.
I should have Turnd my Thoughts to raising manufactures in this Country, but two things, without which they Cannot Succeed hinder’d me, the first is Hands, the Second Materials.
I wish to recommand to you as Legislator, to draw the attention of the Legislation to the Encouragement of raising that Indispensable Source of Wealth, Hemp & flax, if those two Materials were once a Staple Comodity in America, I would in a Short time turn my thoughts to bring over from Europe, Spinners in such a quantity, by few at a Time in the diferent Vessels, I should be obliged to Keep a going, as would soon be able to Set up a Manufactory of Linnen, Considerable enough to Suply in a great part our wants in that Article. It should be recommanded likewise to the attention of farmers, to raise as large flocks of Sheep, as they could. I see with pleasure the Gentns. in N. York State, have it into Consideration to ammeliorate their Flocks—by recommanding to Captain of Vessels to Bring over with them, the Best Sheep they can find for their fleece.
If you should have a desire to Comunicate with me after the perusal of this, write me a Line, & I will wait on you at any time—being Sincerely Sir Your most obed. Servt.
Fras. André
Chesnut, 4th. door, above 10th. Street
